Exhibit 10.25

TRANSCEND SERVICES, INC.

2009 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement

(Officers)

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
made effective as of                                  , 200     (the “Grant
Date”), between TRANSCEND SERVICES, INC., a Delaware corporation (the
“Company”), and                     , an Employee of the Company or a Parent or
Subsidiary of the Company (the “Participant”);

R E C I T A L S:

In furtherance of the purposes of the Transcend Services, Inc. 2009 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), and
in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference and a copy of which has been provided to the Participant. In
the event of any conflict between the provisions in the Agreement and those of
the Plan, the provisions of the Plan shall govern unless the Board determines
otherwise. Unless otherwise defined herein, capitalized terms in this Agreement
shall have the same definitions as set forth with the Plan.

2. Grant of Restricted Stock Award. Subject to the terms of this Agreement and
the Plan, the Company hereby grants to the Participant a Restricted Stock Award
(the “Award”) for              (            ) shares of Common Stock (the
“Shares”). The Participant expressly acknowledges that the terms of Schedule A
shall be incorporated herein by reference and shall constitute part of this
Agreement.

3. Vesting and Earning of Award. Subject to the terms of the Plan, the Award
shall be deemed vested and earned upon such date or dates, and subject to such
conditions, as are described in this Agreement, including but not limited to the
terms of Schedule A. The Board has sole authority to determine whether and to
what degree the Award has vested and is payable and to interpret the terms and
conditions of this Agreement and the Plan. (For the purposes herein, references
to the “Board” shall include the Committee if and to the extent that the Board
has delegated authority to administer the Plan or this Agreement to the
Committee.)

4. Effect of Change of Control. Notwithstanding the provisions of Section 3 and
Schedule A herein, in the event of a Change of Control (as defined in the Plan),
the Award shall become fully vested immediately prior to such Change of Control,
whether or not the Award was then otherwise vested, provided that the
Participant is an Employee on the date the Award vests and has been an Employee
continuously since the Grant Date. The Board shall have full and final
authority, in its discretion, to determine whether a Change of Control of the
Company has occurred, the date of the occurrence of such Change of Control and
any incidental matters relating thereto.

5. Termination of Employment or Service; Forfeiture of Award; Effect of Change
in Status. Except as may be otherwise provided in the Plan or this Agreement, in
the event that the employment or

 

1

Officer Form (2010)



--------------------------------------------------------------------------------

service of the Participant is terminated for any reason (whether by the Company
or the Participant and whether voluntary or involuntary) (such date of
termination of employment being referred to herein as the “Termination Date”),
and all or part of the Award has not yet vested pursuant to Section 3, Section 4
or Schedule A herein, then the Award, to the extent not vested as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
vested. The Participant expressly acknowledges and agrees that (a) the
termination of his or her employment shall result in forfeiture of the Award and
the Shares to the extent the Award has not vested as of his or her Termination
Date, unless the Board determines otherwise; and (b) the Board has discretion to
determine, at the time of grant of the Award or at any time thereafter, the
effect, if any, on the Award (including but not limited to the vesting of the
Award and the right to underlying Shares) if the Participant’s status as an
Employee changes, including, but not limited to, a change from full-time to
part-time, or vice versa, a change in status from Employee to consultant (or
similar change) or if other changes in the nature or scope of the Participant’s
employment or service occur.

6. No Right of Employment or Continued Relationship. The grant of the Award does
not constitute a contract of employment or confer on the Participant any rights
upon termination of employment. Neither the Plan, the grant of the Award, the
Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment of, or in any other
relationship with, of the Company or a Parent or Subsidiary or interfere with
the right of the Company or a Parent or Subsidiary to terminate the
Participant’s employment or other relationship at any time.

7. Nontransferability of Award and Shares. The Award shall not be transferable
by the Participant except that: (a) upon the death of the Participant, the Award
may be transferred by will or by the laws of descent and distribution, and
(b) the Award may be transferred at any time following the lapse of all
restrictions on transferability of the Award. The designation of a beneficiary
in accordance with the Plan does not constitute a transfer. The Participant
shall not sell, transfer, assign, pledge or otherwise encumber Shares subject to
the Award (except as provided in Section 11 herein) until the Award (or portion
thereof) has vested and all conditions to vesting and transfer of such
corresponding Shares have been met.

8. Entire Agreement and Other Matters. The Participant acknowledges and agrees
that the grant of this Award constitutes a full accord, satisfaction and release
of all obligations or commitments made to the Participant by the Company or any
of its officers, directors, shareholders or affiliates with respect to the
issuance of any securities, or rights to acquire securities, of the Company or
any of its affiliates. This Agreement and the Plan constitute the entire
agreement of the parties hereto and supersede all prior understandings and
agreements with respect to the subject matter hereof. This Agreement and the
underlying Award are forfeited and become void ab initio unless this Agreement
has been executed by the Participant and the Participant has agreed to all terms
and provisions hereof.

9. Interpretation and Governing Law. Any dispute regarding the interpretation of
this Agreement shall be submitted to the Board or the Committee, which shall
review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or the Committee shall be final and binding on the Company
and the Participant. This Agreement shall be construed and enforced according to
the laws of the State of Delaware, without regard to the conflict of laws
provision of any state, and in accordance with applicable federal laws of the
United States. If Delaware’s conflict of laws rules would apply another state’s
laws, the parties agree that Delaware law shall still govern.

10. Amendment and Termination; Waiver. Subject to the terms of the Plan and this
Section 10, this Agreement may be amended, altered, suspended or terminated only
by the written agreement of

 

2

Officer Form (2010)



--------------------------------------------------------------------------------

the parties hereto. Notwithstanding the foregoing, the Board shall have
unilateral authority to amend the Plan and this Agreement (without Participant
consent) to the extent permitted under the Plan or necessary to comply with
applicable laws, rules and regulations or changes to applicable laws, rules and
regulations (including but in no way limited to Code Section 409A and federal
securities laws). The waiver by the Company of a breach of any provision of the
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

11. Certificates for Shares; Rights as Shareholder. Unless the Board determines
otherwise, (a) the Participant shall have voting rights and (except as provided
in clause (b) below) other rights as a shareholder with respect to all Shares
subject to the Award, without regard to whether the Shares have vested; and
(b) notwithstanding clause (a) herein, any dividends (whether cash or stock) on
Shares subject to the Award shall accrue but shall be subject to the same
restrictions that apply to the corresponding Shares and thus the Participant
shall have a right to dividends with respect to the underlying Shares only if
and to the extent that the corresponding Shares vest. Unless the Board
determines otherwise, a certificate or certificates for Shares subject to the
Award (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with applicable laws, rules and regulations) shall be
issued in the name of the Participant as soon as practicable after the Award has
been granted. Notwithstanding the foregoing, the Board may require that (i) the
Participant deliver the certificate(s) (or other written instruments) for the
Shares to the Board or its designee to be held in escrow until the Shares vest
(in which case the Shares will be released to the Participant) or is forfeited
(in which case the Shares shall be returned to the Company without the payment
of any consideration for such Shares); and/or (ii) the Participant deliver to
the Company a stock power (or similar instrument), endorsed in blank, relating
to the Shares subject to the Award that are subject to forfeiture.

12. Withholding; Tax Matters.

(a) The Participant acknowledges that the Company shall require the Participant
or other person to pay to the Company in cash the amount of any tax or other
amount required by any governmental authority to be withheld and paid over by
the Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and receipt of all
or a portion of the Shares, to satisfy such obligations. Notwithstanding the
foregoing, if the Board so determines and subject to such procedures as may be
established by the Board, the Participant may satisfy such obligation in whole
or in part, and any other local, state, federal or foreign income tax
obligations relating to the Award, by electing (the “election”) to have the
Company withhold shares of Common Stock from the Shares to which the Participant
is entitled. The number of the Shares to be withheld shall have a Fair Market
Value as of the date that the amount of tax to be withheld is determined as
nearly equal as possible to (but not exceeding) the amount of such obligations
being satisfied. Each election must be made in writing to the Company in
accordance with election procedures established by the Board.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that the Participant has been advised
that he or she should consult with his own attorney, accountant and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

3

Officer Form (2010)



--------------------------------------------------------------------------------

13. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated by the Company’s records (or
at such other address as may be designated by the Participant in a manner
acceptable to the Board), or if to the Company, at the Company’s principal
office, attention [Insert title], Transcend Services, Inc.

14. Severability and Independent Enforcement. The provisions of this Agreement
are severable. If any provision is determined to be invalid, illegal or
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Section 20 below
shall be construed as an agreement independent of any other agreement or
provisions of this Agreement or the Plan, and the existence of any claim or
cause of action by the Participant against the Company, whether predicated on
the Plan, this Agreement or otherwise, regardless of who was at fault and
regardless of any claims that either the Participant or the Company may have
against the other, shall not constitute a defense to the enforcement by the
Company of Section 20. The Company shall not be barred from enforcing Section 20
by reason of any breach of any other part of this Agreement or any other
agreement with the Participant.

15. Restrictions on Award and Shares. The Company may impose such restrictions
on the Award, the Shares and/or any other benefits underlying the Award as it
may deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such
securities. Notwithstanding any other provision in the Plan or the Agreement to
the contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, make any other distribution of benefits, or take any
other action, unless such delivery, distribution or action is in compliance with
all applicable laws, rules and regulations (including but not limited to the
requirements of the Securities Act of 1933, as amended). The Company will be
under no obligation to register shares of Common Stock or other securities with
the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state or
foreign securities laws, stock exchange or similar organization, and the Company
will have no liability for any inability or failure to do so. The Company may
cause a restrictive legend or legends (including but in no way limited to any
legends that may be necessary or appropriate pursuant to Section 11 herein) to
be placed on any certificate for Shares issued pursuant to the Award in such
form as may be prescribed from time to time by applicable laws, rules and
regulations or as may be advised by legal counsel. Further, the Board may delay
the right to receive or dispose of shares of Common Stock (or other benefits)
following vesting of the Award at any time when the Board determines that
allowing issuance of Common Stock (or distribution of other benefits) would
violate any federal or state securities laws or Company policies, and the Board
may provide in its discretion that any time periods to receive shares of Common
Stock (or other benefits) subject to the Award are tolled during a period of
suspension.

16. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

4

Officer Form (2010)



--------------------------------------------------------------------------------

17. Rules of Construction. Headings are given to the sections of this Agreement
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law unless the Board determines
otherwise.

18. Successors and Assigns. The Agreement shall be binding upon the Company and
its successors and assigns, and the Participant and his or her executors,
administrators and permitted transferees and beneficiaries.

19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement (and taking into account any Code Section 409A considerations), the
Company may at any time reduce the amount of any distribution or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to the Company or a Parent or Subsidiary that is
or becomes due and payable (including, but in no way limited to, any obligation
that may arise under Section 304 of the Sarbanes-Oxley Act of 2002).

20. Additional Forfeiture Terms. The Participant does hereby agree that if the
Participant engages in any of the Forfeiture Activities during the Forfeiture
Period (as each term is defined in the Plan), then (a) the Award shall
immediately be terminated and forfeited in its entirety; (b) any Shares,
regardless of whether such Shares are vested Shares or unvested Shares, shall
immediately be forfeited and returned to the Company (without the payment by the
Company of any consideration for such Shares), and the Participant shall cease
to have any rights related thereto and shall cease to be recognized as the legal
owner of such Shares; and (c) any Gain (as defined herein) realized by the
Participant with respect to any Shares shall be paid by the Participant to the
Corporation within ten (10) calendar days of notice from the Company. For the
purposes herein, “Gain” shall mean an amount equal to the disposition price per
Share of any Shares sold or disposed of (less any taxes paid which are not
refundable or for which the Participant does not otherwise receive a tax credit
or other form of reimbursement), multiplied by the number of Shares sold or
disposed of. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT IF THE PARTICIPANT
ENGAGES IN ANY OF THE FORFEITURE ACTIVITIES, THE PARTICIPANT SHALL FORFEIT
RIGHTS AND BENEFITS AS SET FORTH ABOVE. FURTHER, THE PARTICIPANT ACKNOWLEDGES
AND AGREES THAT THE PARTICIPANT’S PARTICIPATION IN THE PLAN AND THIS AGREEMENT
ARE VOLUNTARY, AND THAT THE PARTICIPANT KNOWINGLY AND VOLUNTARILY AGREES THAT
THE PARTICIPANT’S RIGHTS AND BENEFITS UNDER THIS AGREEMENT ARE EXPRESSLY SUBJECT
TO FORFEITURE AS SET FORTH ABOVE.

[Signature Page To Follow]

 

5

Officer Form (2010)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant on the day and year first above written.

 

    TRANSCEND SERVICES, INC.     By:                                          
                                            Printed Name:
                                                                    Title:
                                                                              
Attest:     By:                                          
                                    Title:
                                                                          
[Corporate Seal]         PARTICIPANT                                            
                                  (SEAL)     Printed Name:
                                                 

Officer Form (2010)



--------------------------------------------------------------------------------

TRANSCEND SERVICES, INC.

2009 STOCK INCENTIVE PLAN

Restricted Stock Award Agreement

SCHEDULE A

VESTING CONDITIONS

1. Purpose. The purpose of this Schedule A is to set forth the vesting
conditions that apply with respect to the Restricted Stock Award (the “Award”)
granted under the terms of the attached Restricted Stock Award Agreement (the
“Agreement”) and the Transcend Services, Inc. 2009 Stock Incentive Plan (the
“Plan”). This Schedule A is incorporated into and forms a part of the Agreement.

2. Revision of Performance Measures. The performance measures set forth in this
Schedule A may be modified by the Board during, and after the end of, the
vesting period to reflect significant events that occur during the vesting
period.

3. Vesting Conditions. The vesting conditions of the Award shall be as follows*:
[Insert vesting/performance conditions.]

 

* Vesting of the Award is also subject to continued employment of the
Participant and the other terms and conditions imposed under the Plan and/or
this Agreement.

 

Officer Form (2010)